Citation Nr: 0310029	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (the RO).  

Procedural history

The veteran had active service from March 1943 to January 
1946.  He veteran served during World War II in the Pacific 
Theater; he was awarded the Bronze Star Medal and the Purple 
Heart.

In January 1997, the RO received the veteran's claim for 
service connection for PTSD.  In a February 1998 rating 
decision, the RO granted the claim and awarded a 10 percent 
disability rating.  The veteran disagreed with the 10 percent 
rating assigned and initiated this appeal.  

Subsequently, in a September 1999 rating decision, the 
veteran's disability rating was increased to 30 percent.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2000.  

Issues not on appeal

The Board observes that in the February 1998 rating decision, 
in addition to granting service connection for PTSD, the RO 
also denied service connection claims for dysentery, 
residuals of a wound to the right eye, headaches and a back 
disorder.  Those issues were not appealed and will not be 
discussed further in this decision.



FINDING OF FACT

The veteran's PTSD is manifested primarily by nightmares; 
occasional flashbacks; irritability, especially with people 
believed to be of Japanese descent; and  depressed mood.


CONCLUSION OF LAW

The criteria for a 50 percent or higher disability rating for 
PTSD have been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 1998 and September 1999 rating decisions, by the 
January 2000 Statement of the Case (SOC), and by the January 
2003 Supplemental Statement of the Case (SSOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.  

More significantly, the RO sent the veteran a letter in 
October 2001, which specifically referenced the VCAA and 
informed the veteran as to the evidence he was required to 
provide and the evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent VA examinations in 
December 1997 and July 2002, the results of which are 
reported below.  The veteran and his representative 
identified VA outpatient treatment records, and the RO 
obtained those records.  
In his January 1997 claim, the veteran identified private 
treatment records from the Hip Rosengarten Medical Center and 
from Dr. A.F.  The RO requested those records and obtained 
them in December 1997.  The records appear to be related to 
treatment for other conditions, however.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  In March 2002, the 
veteran sent a letter to the RO stating that he had no more 
evidence to submit and that he would like his case forwarded 
to the Board.  In February 2003, the veteran submitted 
additional evidence and stated that he had nothing further to 
add.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a BVA hearing or a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria 

Under Diagnostic Code 9411 [PTSD], the following levels of 
disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The United States Court of Appeals for Veterans Claims (the 
Court) in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating, and that 
VA's analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
They also found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
The Board has considered the veteran's claim in light of this 
guidance.



GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that his PTSD is more 
severe than is contemplated by the currently assigned 30 
percent rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2002).  
Diagnostic Code 9411 pertains specifically to PTSD.  In any 
event, all mental disorders are rated under the same criteria 
in the rating schedule.  Therefore, rating the veteran under 
another diagnostic code would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 50 
percent rating.  

In general, the medical evidence of record indicates that the 
veteran's PTSD symptomatology includes nightmares; occasional 
flashbacks; irritability, especially with people believed to 
be of Japanese descent; and a depressed mood.  

With reference to the specific criteria for a 50 percent 
evaluation, discussed above, the Board notes that the 
evidence is arguably consistent with a flattened affect.  In 
the December 1997 VA examination, the veteran's affect was 
described as a bit blunted, and he was found to have a 
restricted range of affect.  The veteran stated that he 
hardly ever laughs and has only cried once in his adult life.  
However, in the July 2002 VA examination, the veteran was 
found to show a generally appropriate affect, although still 
somewhat blunted.  

The evidence is not generally consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The December 1997 VA 
examination provides the primary evidence as to speech; and 
it shows the veteran's speech to be logical and coherent.  

The evidence is also not generally consistent with panic 
attacks more than once a week.  The veteran has not reported 
any panic attacks per se.  In the December 1997 VA 
examination, the veteran described having nightmares with war 
content approximately once a month, occasional flashbacks and 
an occasional startle response.  The veteran's wife attested 
to witnessing such nightmares in October 2001.  During the 
July 2002 VA examination, the veteran complained of 
nightmares which have consistent war themes.  He reported 
occasional flashbacks and startled responses, but denied 
daytime intrusions.  It appears that neither the frequency 
nor the severity of these reported symptoms approximates 
panic attacks more than once a week.

The evidence is not consistent with difficulty in 
understanding complex commands.  There is no evidence of 
record that this presents a problems for the veteran.  With 
respect to impaired judgment or impaired abstract thinking, 
however, the July 2002 VA examiner stated that the veteran's 
inclination to argue with people who drive Japanese made cars 
may suggest some difficulties with judgment.  In connection 
with the December 1997 VA examination, the veteran was found 
to show no formal thought disorders or psychotic symptoms.  

With respect to impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks), in an October 1999 letter, the veteran 
stated that his short-term memory was bad, and that he had to 
write things down so as not to forget them.  During the July 
2002 VA examination, he stated that he could not remember 
some things from the past, although he described his memory 
as good for some things.  

The evidence of record further indicates that the veteran's 
mood has been impacted by his service-connected PTSD.  In 
July 2002, the veteran stated that he becomes irritable at 
people in Japanese cars and sometimes argues with them.  He 
described incidents of yelling at employees at a Japanese 
restaurant.  He stated that he loses his temper every couple 
of days.  He denied suicidal or homicidal ideation, but did 
once say that he wished he were dead during an argument with 
his wife.  He stated that he sometimes gets depressed over 
health issues.  The veteran's wife, in an October 2001 
letter, described the veteran as very moody and depressed.  

However, in July 2002, the VA examiner described the 
veteran's mood as only slightly depressed.  In the December 
1997 VA examination, the veteran described himself as a 
little depressed.  He was described by the examiner as alert 
and cooperative throughout the examination.  He had no 
suicidal attempts or ideation.  

The evidence is appears to indicate that the veteran can 
establish effective work and social relationships.  The 
veteran worked in engraving for 45 to 50 years until he 
retired.  The is no specific evidence that his PTSD impacted 
him on the job.  As noted in the Introduction, he first claim 
entitlement to service connection for PTSD in 1997, after he 
retired.
  
In the July 2002 VA examination report, the veteran was shown 
to have been married for 37 years at that time.  The veteran 
and his wife have no children together; he had a 
stepdaughter.  He reported no significant problems in his 
marriage, and reported a good relationship with his 
stepdaughter.  The veteran stated that he does maintain 
friendships, but only keeps contact with his Army buddies.  
The veteran does not appear to display any particular social 
aversion.  He stated that he enjoys traveling into Manhattan 
five days a week and walking around.  He sometimes strikes up 
conversations with older fellows to see if they were in the 
Army.  In the December 1997 VA examination report, the 
veteran described spending his free time walking, running 
errands for his wife and talking to people.  He stated that 
he likes to talk to young people and hear what they think 
about the war.  

After having carefully considered the matter, the Board finds 
that, while clearly all of the schedular criteria are not 
met, the veteran's PTSD symptomatology approximates the 
degree of impairment reflective of the 50 percent level.  
See 38 C.F.R. § 4.7 (2002).  As can be seen from the above 
discussion, certain of the criteria for the assignment of a 
50 percent rating have not been met.  The strongest evidence 
in favor of the veteran's claim appears to relate to his 
difficulties with his mood and impaired judgment, 
particularly with things Japanese.  Although the July 2002 VA 
examiner attributed at least a portion of the veteran's 
symptomatology to concerns over his marriage, aging and 
worsening health, in the absence of clear evidence ascribing 
such symptomatology to another disorder the Board will 
attribute all such to the service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so]. 

Further, the Board notes that the medical findings described 
in detail above are generally consistent with the GAF scores 
recorded.  In December 1997, the veteran's GAF score was 60; 
the examiner stated that this was based on a moderate level 
of impairment.  The veteran was found to be unable to work; 
however, this inability to work was attributed primarily to 
his age and retired status.  In the July 2002 VA examination, 
the veteran was assigned a GAF score of 58, based on a 
moderate level of psychiatric incapacity.  Considering these 
scores along with the specific symptomatology reported by the 
veteran and reflected in the record, the Board finds that the 
evidence approximates a 50 percent rating.

The Board has also considered whether a higher rating is 
appropriate.  However, for many of the reasons already 
discussed, the evidence does not support a conclusion that 
the veteran has symptoms of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, which 
would warrant a 70 percent rating, or total occupational and 
social impairment due to his PTSD, which would warrant the 
assignment of a 100 percent disability rating.  

With reference to the criteria for the 70 percent and 100 
percent levels listed above, and in light of the discussion 
of the veteran's symptomatology with respect to the 50 
percent level, the Board finds that the evidence does not 
show such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, reflective of a 70 percent evaluation.

Similarly, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name, reflective of a 100 percent 
evaluation. 

In denying a higher rating, the Board places great weight on 
the evaluations of the trained psychiatrists who have 
interviewed the veteran.  The GAF scores assigned have ranged 
from 58 to 60, which as discussed above are generally 
consistent with moderate impairment.  These GAF scores appear 
to be based on the veteran's reported symptomatology.  To the 
Board's knowledge, no lower GAF scores have been assigned.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a rating in excess of 50 percent is 
approximated, and the veteran and his representative have 
pointed to no such pathology.

In short, for the reasons stated, the Board finds that a 50 
percent disability rating may be assigned.  To that extent, 
the appeal is allowed.  For reasons explained immediately 
above, the Board concludes that a preponderance of the 
evidence is against a showing that the veteran's PTSD 
warrants the assignment of a disability rating in excess of 
50 percent.



Fenderson considerations 

As noted in the Introduction, this appeal arose from the 
assignment of a 
10 percent disability rating, later raised by the RO to 30 
percent, effective from January 30, 1997, when service 
connection for PTSD was initially granted.

In Fenderson, supra, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the appeal period.  
As noted above, the veteran's GAF scores have remained quite 
stable in the 58-60 range.  The July 2002 VA examiner 
described the change in the veteran's condition from the 
previous December 1997 examination as slight.  The Board 
finds that a 50 percent rating is warranted for the entire 
period from January 30, 1997. 

Extraschedular rating

In the Statement of the Case dated January 2000, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected PTSD.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See VAOPGCPREC 
6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

With respect to employment, as described above, the veteran 
is retired.  His unemployability has been ascribed to reasons 
other than PTSD, including his age.  The Board has no reason 
to doubt that the veteran's PTSD contributes to his 
occupational impairment.  However, as discussed above 
occupational impairment is a foundation of disability 
ratings.  See 38 C.F.R. § § 3.321(a), 4.1; see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, as discussed above, 
occupational impairment is specifically contemplated in the 
50 percent rating currently assigned under 38 C.F.R. § 4.130.  
Thus, the Board concludes that any interference with 
employability caused by the veteran's PTSD is compensated 
under the schedular criteria.

With respect to frequent hospitalizations, as reported in the 
December 1997 VA examination, the veteran has not been 
hospitalized for PTSD.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 50 percent rating is warranted for 
the veteran's service-connected PTSD.  The benefit sought on 
appeal is accordingly granted to that extent.


ORDER

The criteria for a 50 percent rating for PTSD having been 
approximated, the claim for an increased disability rating is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

